Exhibit 10.1

 

DIRECTOR INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of            by and
between Courier Corporation, a Massachusetts corporation (the “Company”), and
             (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

 

WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;

 

WHEREAS, the Articles of Organization (as amended and in effect on the date
hereof, the “Charter”) and the Bylaws (as amended and in effect on the date
hereof, the “Bylaws” and, together with the Charter, the “Organizational
Documents”) of the Company require indemnification of the directors, officers
and employees of the Company, and Indemnitee may also be entitled to
indemnification pursuant to the Massachusetts Business Corporation Act (the
“MBCA”);

 

WHEREAS, the Bylaws and the MBCA expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
shareholders;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law, regardless of any
amendment or revocation of the Organizational Documents so that they will serve
or continue to serve the Company free from undue concern that they will not be
so indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Organizational Documents and any resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.  Services to the Company.  Indemnitee agrees to serve as a director
of the Company.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by law), in which event the Company shall have no obligation under this
Agreement to continue Indemnitee in such position.  This Agreement shall not be
deemed an employment contract between the Company (or any of its subsidiaries or
any Enterprise) and Indemnitee.

 

Section 2.  Definitions.

 

As used in this Agreement:

 

(a)                                 “Change in Control” shall mean (i) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the resulting or successor entity (or its ultimate parent, if
applicable) immediately upon completion of such transaction, or (iii) the sale
of all of the outstanding stock of the Company to an unrelated person or entity.

 

(b)                                 “Corporate Status” describes the status of a
person as a current or former director of the Company or current or former
director, manager, partner, officer, employee, agent or trustee of any other
Enterprise which such person is or was serving at the request of the Company.

 

(c)                                  “Enforcement Expenses” shall include all
reasonable attorneys’ fees, court costs, transcript costs, fees of experts,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other out-of-pocket
disbursements or expenses of the types customarily incurred in connection with
an action to enforce indemnification or advancement rights, or an appeal from
such action.  Expenses, however, shall not include fees, salaries, wages or
benefits owed to Indemnitee.

 

(d)                                 “Enterprise” shall mean any corporation
(other than the Company), partnership, joint venture, trust, employee benefit
plan, limited liability company, or other legal entity of which Indemnitee is or
was serving at the request of the Company as a director, manager, partner,
officer, employee, agent or trustee.

 

(e)                                  “Expenses” shall include all reasonable
attorneys’ fees, court costs, transcript costs, fees of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other out-of-pocket disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding.  Expenses, however, shall not include amounts paid
in settlement by Indemnitee, the amount of judgments or fines against Indemnitee
or compensatory, service or similar fees, salaries, wages or benefits owed to
Indemnitee.

 

2

--------------------------------------------------------------------------------


 

(f)                                   “Special Legal Counsel” means a law firm,
or a partner (or, if applicable, member or shareholder) of such a law firm, that
is experienced in matters of Massachusetts corporation law and neither presently
is, nor in the past has been, retained to represent: (i) the Company, any
subsidiary of the Company, any Enterprise or Indemnitee in any matter material
to any such party; or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder.  Notwithstanding the foregoing, the term
“Special Legal Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.  The Company agrees to pay
the reasonable fees and expenses of the Special Legal Counsel referred to above
and to fully indemnify such counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(g)                                  The term “Proceeding” shall include any
threatened, pending or completed action, suit, alternate dispute resolution
mechanism, or proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative, arbitrative or
investigative nature, and whether formal or informal, in which Indemnitee was,
is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director of the Company or is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee of any Enterprise or by reason of any action taken by Indemnitee or
of any action taken on his or her part while acting as a director of the Company
or while serving at the request of the Company as a director, manager, partner,
officer, employee, agent or trustee of any Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses can be
provided under this Agreement; provided, however, that the term “Proceeding”
shall not include any action, suit or arbitration, or part thereof, initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement as provided for
in Section 12(a) of this Agreement.

 

Section 3.                                           Indemnity in Third-Party
Proceedings. The Company shall indemnify Indemnitee to the extent set forth in
this Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor.  Pursuant to this
Section 3, Indemnitee shall be indemnified against all Expenses, judgments,
fines, penalties, excise taxes, and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if (A) Indemnitee
conducted himself or herself in good faith and in a manner he or she reasonably
believed to be in the best interests of the Company, or at least not opposed to
the best interests of the Company, and, in the case of a criminal proceeding,
had no reasonable cause to believe that his or her conduct was unlawful, or
(B) Indemnitee engaged in conduct for which he or she shall not be liable under
a provision of the Charter as authorized by Section 2.02(b)(4) of the MBCA (or
any successor provision).  The conduct of Indemnitee with respect to an employee
benefit plan for a purpose Indemnitee reasonably believed to be in the best
interests of the participants in, and the beneficiaries of, the plan is conduct
that satisfies clause (A) of the preceding sentence.

 

3

--------------------------------------------------------------------------------


 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify Indemnitee to the
extent set forth in this Section 4 if Indemnitee is, or is threatened to be
made, a party to or a participant in any Proceeding by or in the right of the
Company to procure a judgment in its favor.  Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses, judgments,
fines, penalties, excise taxes, and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if (A) Indemnitee
conducted himself in good faith and in a manner he or she reasonably believed to
be in the best interests of the Company, or at least not opposed to the best
interests of the Company, or (B) Indemnitee engaged in conduct for which he or
she shall not be liable under a provision of the Charter as authorized by
Section 2.02(b)(4) of the MBCA (or any successor provision).  The conduct of
Indemnitee with respect to an employee benefit plan for a purpose Indemnitee
reasonably believed to be in the best interests of the participants in, and the
beneficiaries of, the plan is conduct that satisfies clause (A) of the preceding
sentence.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Successful.  Notwithstanding any other provisions of
this Agreement and except as provided in Section 7, to the extent that
Indemnitee is a party to or a participant in any Proceeding and is wholly
successful, on the merits or otherwise, in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or her in connection therewith.  If in such Proceeding Indemnitee is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on his or her behalf in connection with each successfully resolved claim,
issue or matter to the extent permitted by law.  For purposes of this Section 5
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 6.                                           Reimbursement for Expenses
of a Witness or in Response to a Subpoena.  Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee, by reason of his or her
Corporate Status, (i) is a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party or (ii) receives a subpoena
with respect to any Proceeding to which Indemnitee is not a party and is not
threatened to be made a party, the Company shall reimburse Indemnitee for all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection therewith.

 

Section 7.                                           Exclusions. 
Notwithstanding any provision in this Agreement to the contrary, the Company
shall not be obligated under this Agreement:

 

(a)                                 to indemnify for amounts otherwise
indemnifiable hereunder (or for which advancement is provided hereunder) if and
to the extent that Indemnitee has otherwise actually received such amounts under
any insurance policy, contract, agreement or otherwise (provided that the
foregoing shall not affect the rights of Indemnitee or, if applicable, the Fund
Indemnitors as set forth in Section 13(c));

 

(b)                                 to indemnify for an accounting of profits
made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section

 

4

--------------------------------------------------------------------------------


 

16(b) of the Securities Exchange Act of 1934, as amended, or similar provisions
of state statutory law or common law;

 

(c)                                  to indemnify with respect to any
Proceeding, or part thereof, brought by Indemnitee against the Company, any
legal entity which it controls, any director or officer thereof or any third
party, unless (i) the Board has consented to the initiation of such Proceeding
or part thereof and (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
provided, however, that this Section 7(c) shall not apply to (A) counterclaims
or affirmative defenses asserted by Indemnitee in an action brought against
Indemnitee or (B) any action brought by Indemnitee for indemnification or
advancement from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company in the suit for
which indemnification or advancement is being sought as described in Section 12;
or

 

(d)                                 to provide any indemnification or
advancement of expenses that is prohibited by applicable law (as such law exists
at the time payment would otherwise be required pursuant to this Agreement).

 

Section 8.                                           Advancement of Expenses. 
Subject to Section 9(b), the Company shall advance, to the extent not prohibited
by law, the Expenses incurred by Indemnitee in connection with any Proceeding,
and such advancement shall be made within thirty (30) days after the receipt by
the Company of a statement or statements requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law need not be included with the invoice) from
time to time, whether prior to or after final disposition of any Proceeding. 
Advances shall be unsecured and interest free.  Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement.  Indemnitee shall qualify for advances upon the execution and
delivery to the Company of an undertaking in the form attached hereto as
Exhibit A.  The right to advances under this Section 8 shall in all events
continue until final disposition of any Proceeding, including any appeal
therein.  Nothing in this Section 8 shall limit Indemnitee’s right to
advancement pursuant to Section 12(e) of this Agreement.

 

Section 9.                                         Procedure for Notification
and Defense of Claim.

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request therefor
specifying the basis for the claim, the amounts for which Indemnitee is seeking
payment under this Agreement, and all documentation related thereto as
reasonably requested by the Company.

 

(b)                                 In the event that the Company shall be
obligated hereunder to provide indemnification for or make any advancement of
Expenses with respect to any Proceeding, the Company shall be entitled to assume
the defense of such Proceeding, or any claim, issue or matter therein, with
counsel approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed) upon the delivery to Indemnitee of written notice of the
Company’s election

 

5

--------------------------------------------------------------------------------


 

to do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Proceeding, then the reasonable fees and expenses actually and reasonably
incurred by Indemnitee with respect to his or her separate counsel shall be
Expenses hereunder.

 

(c)                                In the event that the Company does not assume
the defense in a Proceeding pursuant to paragraph (b) above, then the Company
will be entitled to participate in the Proceeding at its own expense.

 

(d)                               The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without its prior written consent (which consent shall not
be unreasonably withheld or delayed).  The Company shall not, without the prior
written consent of Indemnitee (which consent shall not be unreasonably withheld
or delayed), enter into any settlement which (i) includes an admission of fault
of Indemnitee, any non-monetary remedy imposed on Indemnitee or any monetary
damages for which Indemnitee is not wholly and actually indemnified hereunder or
(ii) with respect to any Proceeding with respect to which Indemnitee may be or
is made a party or may be otherwise entitled to seek indemnification hereunder,
does not include the full release of Indemnitee from all liability in respect of
such Proceeding.

 

Section 10.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 9(a), a determination, if such determination
is required by applicable law, with respect to the permissibility thereof shall
be made in the specific case: (i) if a Change in Control shall have occurred, by
Special Legal Counsel in a written opinion to the Board, or (ii) if a Change in
Control shall not have occurred, by the Company in accordance with applicable
law.  In the case that such determination is made by Special Legal Counsel, a
copy of Special Legal Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within thirty (30) days after such
determination.  Indemnitee shall cooperate with the Special Legal Counsel or the
Company, as applicable, in making such determination with respect to the
permissibility of indemnification of Indemnitee, including providing to such
counsel or the Company, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any out-of-pocket costs or expenses (including reasonable
attorneys’ fees and disbursements) actually and reasonably incurred by
Indemnitee in so cooperating with the Special Legal Counsel or the Company shall
be borne by the Company (irrespective of the determination as to the
permissibility of indemnification) and the Company hereby indemnifies and agrees
to hold Indemnitee harmless therefrom.

 

6

--------------------------------------------------------------------------------


 

(b)                                 If the determination of permissibility of
indemnification is to be made by Special Legal Counsel pursuant to
Section 10(a), the Special Legal Counsel shall be selected by the Company in
accordance with applicable law.  The Indemnitee may, within ten (10) days after
written notice of such selection, deliver to the Company a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Special Legal Counsel so selected does not meet the
requirements of “Special Legal Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Special Legal Counsel.  If such written objection is so
made and substantiated, the Special Legal Counsel so selected may not serve as
Special Legal Counsel unless and until such objection is withdrawn or the
Massachusetts Court (as defined in Section 22) has determined that such
objection is without merit.  If, within twenty (20) days after the later of
(i) submission by Indemnitee of a written request for indemnification pursuant
to Section 9(a), and (ii) the final disposition of the Proceeding, including any
appeal therein, no Special Legal Counsel shall have been selected without
objection, Indemnitee may petition the Massachusetts Court for resolution of any
objection which shall have been made by Indemnitee to the selection of Special
Legal Counsel and/or for the appointment as Special Legal Counsel of a person
selected by the court or by such other person as the court shall designate.  The
person with respect to whom all objections are so resolved or the person so
appointed shall act as Special Legal Counsel under Section 10(a) hereof.  Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Special Legal Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

Section 11.                                  Presumptions and Effect of Certain
Proceedings.

 

(a)                                 To the extent permitted by applicable law,
in making a determination with respect to the permissibility of indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption.  Neither (i) the failure of
the Company or of Special Legal Counsel to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor (ii) an actual determination by the Company or by
Special Legal Counsel that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(b)                                 The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
meet the applicable standard of conduct for indemnification under this
Agreement.

 

(c)                                  The knowledge and/or actions, or failure to
act, of any director, manager, partner, officer, employee, agent or trustee of
the Company, any subsidiary of the Company, or

 

7

--------------------------------------------------------------------------------


 

any Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.

 

Section 12.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 12(f), in the event that
(i) a determination is made pursuant to Section 10 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(a) of this Agreement within sixty (60) days
after receipt by the Company of the request for indemnification for which a
determination of permissibility thereof is to be made other than by Special
Legal Counsel, (iv) payment of indemnification or reimbursement of expenses is
not made pursuant to Section 5 or 6 or the last sentence of Section 10(a) of
this Agreement within thirty (30) days after receipt by the Company of a written
request therefor (which shall include any invoices received by Indemnitee but,
in the case of invoices in connection with legal services, any references to
legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law need not be included with the
invoice) or (v) payment of indemnification pursuant to Section 3 or 4 of this
Agreement is not made within thirty (30) days after a determination has been
made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by the Massachusetts Court of his or her entitlement
to such indemnification or advancement. Alternatively, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within one hundred and eighty (180) days following
the date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing time
limitation shall not apply in respect of a proceeding brought by Indemnitee to
enforce his or her rights under Section 5 of this Agreement.  The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 10(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 12, the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

 

(c)                                If a determination shall have been made
pursuant to Section 10(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 12, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d)                                 The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 12 that the procedures and presumptions of

 

8

--------------------------------------------------------------------------------


 

this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.

 

(e)                                  The Company shall indemnify Indemnitee to
the fullest extent permitted by law against any and all Enforcement Expenses
and, if requested by Indemnitee, shall (within thirty (30) days after receipt by
the Company of a written request therefor) advance, to the extent not prohibited
by law, such Enforcement Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought. 
Such written request for advancement shall include invoices received by
Indemnitee in connection with such Enforcement Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law need not be included with the invoice.

 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding, including any appeal therein.

 

Section 13.                                  Non-exclusivity; Survival of
Rights; Insurance; Primacy of Indemnification; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Organizational Documents, any agreement, a vote of shareholders or a
resolution of directors, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in Massachusetts law, whether
by statute or judicial decision, permits greater indemnification or advancement
than would be afforded currently under the Organizational Documents and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
managers, partners, officers, employees, agents or trustees of the Company or of
any other Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, manager, partner, officer, employee, agent or
trustee under such policy or policies.  If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the

 

9

--------------------------------------------------------------------------------


 

Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

 

(c)                                  The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement of expenses
and/or insurance provided by an investment fund or similar entity affiliated
with the Company (and, if applicable, such fund or similar entity is identified
on the signature page hereto) and certain of such fund’s or other entity’s
affiliates (collectively, the “Fund Indemnitors”).  The Company hereby agrees
(i) that it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee are secondary), (ii) that it shall be required to advance
the full amount of expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Charter and/or Bylaws (or any other agreement between the
Company and Indemnitee), without regard to any rights Indemnitee may have
against the Fund Indemnitors, and (iii) that it irrevocably waives, relinquishes
and releases the Fund Indemnitors from any and all claims against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company.  The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms of
this Section 13(c).

 

(d)                                 Except as provided in Section 13(c) above,
in the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee (other than against the Fund Indemnitors, if applicable), who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.

 

(e)                                  Except as provided in Section 13(c) above,
the Company’s obligation to provide indemnification or advancement hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
manager, partner, officer, employee, agent or trustee of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise.

 

Section 14.                                    Duration of Agreement.  This
Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director of the Company or (b) one (1) year after the final termination of any
Proceeding, including any appeal, then pending in respect of which Indemnitee is
granted rights of indemnification or advancement hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 12 of this Agreement relating
thereto.  This Agreement shall be binding upon

 

10

--------------------------------------------------------------------------------


 

the Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his or her heirs, executors and administrators.  The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

Section 15.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 16.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve, or continue to serve, as a
director of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Organizational Documents and applicable law, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

Section 17.                                    Modification and Waiver.  No
supplement, modification or amendment, or waiver of any provision, of this
Agreement shall be binding unless executed in writing by the parties thereto. 
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.  No supplement, modification or amendment
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such supplement, modification or amendment.

 

Section 18.                                    Notice by Indemnitee.  Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to

 

11

--------------------------------------------------------------------------------


 

indemnification, reimbursement or advancement as provided hereunder.  The
failure of Indemnitee to so notify the Company shall not relieve the Company of
any obligation which it may have to Indemnitee under this Agreement or
otherwise.

 

Section 19.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (i) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (ii) mailed by certified or registered mail with postage prepaid, on
the third (3rd) business day after the date on which it is so mailed,
(iii) mailed by reputable overnight courier and receipted for by the party to
whom said notice or other communication shall have been directed or (iv) sent by
facsimile or e-mail transmission, with receipt of oral confirmation that such
transmission has been received:

 

(a)                                 If to Indemnitee, at such address as
Indemnitee shall provide to the Company.

 

(b)                                 If to the Company to:

Courier Corporation

15 Wellman Avenue

North Chelmsford, Massachusetts 01863

Attention:                    
Fax:                   
E-Mail:     

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 20.                                    Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Proceeding in such proportion as is deemed fair and reasonable in light of
all of the circumstances in order to reflect (i) the relative benefits received
by the Company and Indemnitee in connection with the event(s) and/or
transaction(s) giving rise to such Proceeding; and/or (ii) the relative fault of
the Company (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and/or transactions.

 

Section 21.                                    Internal Revenue Code
Section 409A.  The Company intends for this Agreement to comply with the
Indemnification exception under Section 1.409A-1(b)(10) of the regulations
promulgated under the Internal Revenue Code of 1986, as amended (the “Code”),
which provides that indemnification of, or the purchase of an insurance policy
providing for payments of, all or part of the expenses incurred or damages paid
or payable by Indemnitee with respect to a bona fide claim against Indemnitee or
the Company do not provide for a deferral of compensation, subject to
Section 409A of the Code, where such claim is based on actions or failures to
act by Indemnitee in his capacity as a service provider of the Company.  The
parties intend that this Agreement be interpreted and construed with such
intent.

 

12

--------------------------------------------------------------------------------


 

Section 22.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations between the parties shall
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws rules. 
Except with respect to any arbitration commenced by Indemnitee pursuant to
Section 12(a) of this Agreement, the Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Business Litigation
Session of the Massachusetts Superior Court (the “Massachusetts Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Massachusetts Court for purposes of any action or proceeding arising out of
or in connection with this Agreement, (iii) consent to service of process at the
address set forth in Section 19 of this Agreement with the same legal force and
validity as if served upon such party personally within the Commonwealth of
Massachusetts, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Massachusetts Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Massachusetts Court has been brought in an improper or inconvenient forum.

 

Section 23.                                    Headings.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

Section 24.                                    Identical Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

 

COURIER CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Indemnitee]

 

 

I hereby inform the Company that I am entitled to certain rights to
indemnification and/or insurance provided by
                                       [please print name of Fund/Sponsor].

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Undertaking

 

[Date]

 

Courier Corporation

15 Wellman Avenue

North Chelmsford, Massachusetts 01863

 

Re:                           Request for Advancement of Expenses

 

Ladies and Gentlemen:

 

Reference is made to the Indemnification Agreement (the “Agreement”) by and
between Courier Corporation (the “Company”) and the undersigned,         
(“Indemnitee”).  Capitalized terms not defined herein shall have those meanings
as set forth in the Agreement.  Pursuant to Section 8 of the
Agreement, Indemnitee hereby requests advancement of Expenses incurred as a
result of Indemnitee being, or being threatened to be made, a party in the
following Proceeding(s):                                  .

 

In accordance with Section 8 of the Agreement, Indemnitee hereby:

 

(1)                                 affirms [his/her] good faith belief that
[he/she] has met the relevant standard of conduct described in Section 8.51 of
the Massachusetts Business Corporation Act (“MBCA”) or the Proceeding involves
conduct for which liability has been eliminated under a provision of the
Company’s articles of organization as authorized by Section 2.02(b)(4) of the
MBCA; and

 

(2)                                 undertakes to repay the advancement of
Expenses if [he/she] is not entitled to mandatory indemnification under
Section 8.52 of the MBCA and it is ultimately determined that [he/she] has not
met the relevant standard of conduct described in Section 8.51 of the MBCA.

 

Very truly yours,

 

 

 

                     , Indemnitee

 

 

15

--------------------------------------------------------------------------------